DETAILED ACTION
This action is responsive to the communication filed on 08/20/21.
Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Tit Yip (US Pub. No. 20180019982 herein after “Yip”) and Daniels et al (US Pub. No. 2016009919 herein after “Daniels”) and further in view of Joao et al (US Pub. No. 20160155310 herein after “Joao”).


 As per claims 1 and 10, Yip discloses a method of communicating spoken communication, comprising: 
having a server and at least one communication device that are in digital communication with each other over the Internet via a communication channel (Yip, para[0011] online communication system including…a chat server, a plurality of chat devices);
wherein said at least one communication device receives communication and digitally communicate the communication to the server (Yip, para[0028,0031] originating device sends a message, sending the message to…the chat server); and 
deleting the communication from the at least one communication device after digitally communicating the communication to the server and deleting the spoken communication from storage on the server (Yip, para[0028] automatically deletes any traces of the communication…chat server in turn deletes all traces of communication). 
Yip does not explicitly disclose isolating the communication from interception on the internet. 
However, Daniels discloses isolating the communication from interception on the internet by deleting the at least one communication (Daniels, para[0022,0027-0028] isolating the network communication traffic between a call initiator and one or several call recipients; capsule is terminated at the end of the secure session with no traces of the communication maintained, all communication logs are erased). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Daniel’s teaching into Yip’s teaching of a System and Method for Secure Online Communication because one of the ordinary skill in the art would have been motivated to provide a greater degree of privacy and security for communications over the Internet.
Neither Yip nor Daniels discloses spoken communication.
However, Joao discloses spoken communication (Joao, para[0062] voice commands…to communication…hands-free). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Joao’s teaching into the combination of Yip and Daniels because one of the ordinary skill in the art would have been motivated to provide a hands-free mode of communication. 

As per claim 2 and 11, Yip discloses the method as claimed in claim 10 including encrypting the spoken communication on the communication channel (Yip, para[0008]).  

As per claim 3, Daniels discloses the spoken communication system as claimed in claim 1 wherein the digital communication of the spoken communication is isolated from capture by systems on the Internet (Daniels, para[0022,0027-0028]). 

As per claims 6 and 14, Joao discloses the method as claimed in claim 10 including opening the communication channel upon receiving a spoken communication and closing the communication channel a period of time after the server detects that spoken communication has ended (Joao, para[0339] while not explicitly disclosed would be obvious to one of ordinary skill in the art and cannot be considered an inventive concept).  

As per claims 7 and 15, Joao discloses the method as claimed in claim 10 wherein said at least one communication device comprises at least one processor, at least one microphone, at least one speaker and a Wi-Fi interface in order to facilitate sending and receiving spoken communication (Joao, para[0033-0034,0046,0050,0063]).  

As per claim 8 and 16, Joao discloses the method as claimed in claim 15 wherein said at least one communication device comprises a smart speaker (Joao, para{0016]).  

As per claim 9 and 17, Joao discloses the method as claimed in claim 10 wherein said at least one communication device comprises a smart speaker (Joao, para[0016]).  

As per claim 18, Yip discloses a method of communicating spoken communication, comprising: 
having a server and at least one communication device that are in digital communication with each other over the Internet via a communication channel( Yip, para[0011] online communication system including…a chat server, a plurality of chat devices);
wherein said at least one communication device receives communication and digitally communicate the spoken communication to the server (Yip, para[0028,0031] originating device sends a message, sending the message to…the chat server); and 
providing privacy to a user by avoiding building a database of user's habits or characteristics from the spoken communication (Yip, para[0028] automatically deletes any traces of the communication…chat server in turn deletes all traces of communication).  
Yip does not disclose spoken communication.
However, Joao discloses spoken communication (Joao, para[0062] voice commands…to communication…hands-free).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Joao’s teaching into Yip’s teaching because one of the ordinary skill in the art would have been motivated to provide a hands-free mode of communication. 

As per claim 19, Yip discloses the method as claimed in claim 18 wherein the providing privacy includes avoiding marketing to the user of the at least one communication device (Yip, para[0001,0028])(Daniels, para0021]).  

Claim(s) 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip, Daniels and Joao and further in view of Bradford Clough (US Pub. No. 20140169795 herein after “Clough”).

As per claim 4 and 12, Clough discloses the method as claimed in claim 10 wherein the at least one communication device is not responsive to spoken communication below a threshold volume (Clough, para[0102]).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Clough’s teaching into the combination of Yip, Daniels and Joao because one of the ordinary skill in the art would have been motivated to provide determine a threshold level of audio.

As per claim 5 and 13, Clough disclose the method as claimed in claim 10, wherein the at least one communication device is unresponsive to spoken communication above a threshold volume (Clough, para[0102]).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Clough’s teaching into the combination of Yip, Daniels and Joao because one of the ordinary skill in the art would have been motivated to provide determine a threshold level of audio.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448